department of the treasury internal_revenue_service washington d c number release date se t eo ra t date date uil no contact person identification_number telephone number employer_identification_number a is exempt from federal_income_tax under sec_501 of the code and is legend a b dear ------------------ this is in response to a letter from your authorized representative requesting a ruling on your behalf that the participation by one of the directors of a in a director initiated grant program and a matching gifts program does not constitute self-dealing under sec_4941 of the internal_revenue_code classified as a private_nonoperating_foundation under sec_509 it historically has been a grant-making organization with the purpose of enriching communities through its work with other charitable organizations it is governed by a self-perpetuating board_of directors one of whom has recently been appointed to the position of chief administrative officer cao in the office of the mayor of the city of b mayor his powers in that position are not defined in any written document he serves at the discretion of the mayor the cao serves as an advisor to the mayor and attends many meetings as the mayor’s representative the cao also creates and manages ad hoc committees dealing with issues of interest to the mayor generally a annually pays a fee to its directors this director has agreed to serve as cao without receiving a fee or reimbursement of his expenses other than the reimbursement allowed by sec_4941 of the code and sec_53_4941_d_-3 of the foundation and similar excise_tax regulations gifts program the former allows directors to initiate grants that are not processed through the normal staff review process they may be made to a variety of tax-exempt charitable organizations but cannot be made to church or other religious_organization for unrestricted or you have stated that a maintains a director initiated grant program and a matching doctrinal purposes the annual amount of director initiated grants each director may initiate is dollar_figure with a minimum grant of dollar_figure the recipient of a director initiated grant must be a publicly_supported_organization or governmental agency and the grant must qualify as a qualifying_distribution under sec_4942 of the code the grant may not be used for any payment for which the director receives a specific benefit and may not be used to fulfill personal obligations or pledges of the director contributions by directors or staff members are eligible to be matched the above rules concerning qualifying distributions also apply directors may also participate in a matching gifts program but only personal you have requested the following ruling participation by a director who is a government_official in your director initiated grant program and matching gifts program does not constitute a payment to a government_official within the meaning of sec_4941 of the code sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 which are organized and operated exclusively for charitable educational etc purposes provided no part of the organization’s net_earnings inure to the benefit of any private_shareholder_or_individual sec_509 provides that unless specifically excepted a domestic or foreign sec_4946 and of the code define the term governmental official to include sec_4941 of the code imposes an excise_tax on acts of self-dealing between a sec_4941 of the code and sec_53_4941_d_-2 of the regulations prohibit organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter private_foundation and disqualified persons the payment of money or property by a private_foundation to a government_official an individual who holds an elective or appointive public_office in an executive legislative or judicial branch of the government of a state or political_subdivision receiving gross compensation of at least dollar_figure annually or the personal or executive assistant or secretary to that individual the cao serves at the discretion of the mayor serves as an advisor to the mayor attends many meetings as the mayor’s representative and creates and manages ad hoc committees dealing with issues of interest to the mayor therefore under sec_4946 the cao is also a government_official within the meaning of sec_4946 payment to your director because any payments under the programs are made to the charities the director initiated grant program and matching gifts program do not result in any the mayor is a government_official within the meaning of sec_4946 of the code receiving the grants the director’s ability to direct grants under these programs does not include any amount provided as compensation nor constitute the discharge of a personal obligation of the director since the director does not receive directly or indirectly any payments of money or other_property under these programs his participation in these programs does not result in the payment of money or other_property by a private_foundation to a government_official within the meaning of sec_4941 of the code or sec_53_4941_d_-2 of the regulations accordingly based on all the facts and circumstances described above we rule participation by a director who is a government_official in your director initiated grant program and matching gifts program does not constitute a payment to a government_official within the meaning of sec_4941 of the code this ruling is based on the understanding that there will be no material changes in the this ruling is directed only to the organization that requested it sec_6110 of this ruling will be made available for public inspection under sec_6110 of the code this ruling does not address the applicability of any section of the code or regulations to facts upon which it is based the code provides it may not be used or cited as precedent the facts submitted other than with respect to the sections described after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice telephone number are shown in the heading of this letter if you have any questions about this ruling please contact the person whose name and please keep a copy of this ruling in your permanent records sincerely lawrence m brauer acting manager exempt_organizations technical group enclosure notice
